Citation Nr: 0033556	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  97-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active military duty from June 1957 to 
March 1960.  Before and after his period of active duty, the 
veteran also had reserve service.  The veteran's military 
occupational specialty during service was light weapons 
infantryman.  He received the Parachutist Badge.   

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO).

This case was before the Board in June 1998 and November 
1999, for additional development.  In the Board's November 
1999 decision, the veteran's claim was determined to be well 
grounded.  Accordingly, the Board will proceed with the 
merits of this claim.  See Campbell v. Gober, No. 98-215 
(U.S. Vet. App. Sept. 21, 2000) (per curiam) (Once the Board 
has found claim a claim to be well grounded in a prior 
remand, there is to be no revisiting that determination on 
post remand).  The RO completed such actions to the extent 
possible in the prior remand, and the case has been returned 
to the Board.  The Board is obligated by law to ensure that 
the RO complies with its directives.  Stegall v. West, 
11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The veteran's service entry examination was negative for 
complaints, history or findings of a back disorder; clear and 
unmistakable evidence does not demonstrate that a back 
disorder existed prior to service. 

2.  The competent and probative evidence does not demonstrate 
that the veteran has a current back disability that is 
related to service.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 1991).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(1999).  The burden of proof is on the government to rebut 
the presumption of sound condition upon induction by showing 
that the disorder existed prior to service, and if the 
government meets this requirement, by showing that the 
condition was not aggravated in service.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a)(b) 
(1999).  


II.  Factual Background

At the time of the veteran's entry examination in June 1957, 
physical examination of the spine was normal.  The veteran 
reported no pertinent abnormalities, and there were no 
relevant findings.   

A service x-ray dated in May 1958 shows that the veteran was 
referred for such study because of tender swelling of the 
medial aspect of the right calcaneus since a mule tipped onto 
his foot 2 weeks before.  Clinical records refer only to 
right foot problems.   

Service medical records dated in August 1959 show that the 
veteran was treated for right flank pain of 3 days' duration, 
without chills or fever.  There was no history of recent 
trauma.  The veteran had pain on bending.  Physical 
examination revealed no vertebral tenderness and moderate 
tenderness of the right sciatic notch area.  The impression 
was mild muscle spasm of the right back.  

At the February 1960 service separation examination, the 
veteran reported no pertinent complaints.  On physical 
examination, the spine was noted to be normal, and there were 
no relevant findings.  

The veteran was hospitalized at a private facility in May 
1963 acute back strain, possible disc, following his lifting 
a 12-pound piece of cast iron in February 1963.  From that 
time, he had intermittent pain until May when he again 
twisted his back.  On examination, there was lumbosacral 
tenderness.  Acute back strain was noted.  The veteran 
underwent pelvic traction.  

The veteran was hospitalized at a private facility in August 
1971 for electrical burns and contusions of the spine.  He 
had been admitted to the emergency room as a result of 
electrocution and a fall from a 15-foot ladder.  An x-ray of 
the spine showed no evidence of fracture.  No relevant past 
history was noted.  The veteran reported pain over the entire 
spine.  

A private medical report dated in October 1971 shows that the 
veteran reported unremitting backache since leaving the 
hospital a few months before.  The examiner noted that the 
veteran gave an interesting history of having had a slipped 
disc in 1962 during service, at which time he was placed in 
traction for 2 weeks.  He reported that he had completely 
recovered from that episode.  On review of x-rays, the 
examiner stated that the veteran had what appeared to be a 
1st degree spondylolisthesis of L5-S1.  The examiner stated 
that the veteran's back pain was explained on the basis of 
spondylolisthesis.  At the end of that month, x-rays of the 
thoracic and lumbosacral spine demonstrated 1st degree 
spondylolisthesis.  The examiner's opinion was that the 
veteran's 1st degree spondylolisthesis was of a congenital 
anomaly basis, and the fall caused the area increased pain.    

In December 1971, the veteran reported more difficulty with 
his back, with some radiation down into his left buttocks and 
into his left thigh area.  The examiner noted that there was 
a question of this problem not existing prior to the fall.  
The opinion was that the veteran most definitely had the x-
ray picture prior to the fall, but there was no choice but to 
say that the fall aggravated and started off his symptoms.  

A letter dated in April 1972 from FAM, MD, indicates that the 
veteran was injured in an industrial accident in August 1971, 
following which he was hospitalized.  The final diagnoses 
included contusions of the spine.  Thereafter, the veteran 
had progressive pain in the lumbar spine.  In October 1971, 
the diagnosis was 1st degree spondylolisthesis of L5-S1.  

The veteran was hospitalized at a private facility in August 
1972 with a chief complaint of low back and left leg pain.  
By history, it was noted that the veteran first injured his 
back in 1962 while lifting and was hospitalized in traction 
for one week, with improvement of symptoms.  He had no 
problem until he was working on a 15-foot scaffold about one 
year before hospitalization.  The veteran underwent a 
laminectomy of L-5 lamina and excision of lumbosacral disc on 
the left.  On the discharge summary, a history of low back 
pain since 1962 was noted.  

Private medical records dated in March 1982 show that the 
veteran was treated for complaints of low back pain with 
radiation to both lower extremities down the posterior aspect 
of his thigh and calf into both feet.  The veteran stated 
that his problem began in 1971 after a fall.  Subsequently, 
he had disc surgery.  The impressions were Grade II 
spondylolisthesis, L5-S1 and degenerative disc disease (DDD).   

A private lumbar myelogram, taken in conjunction with private 
hospitalization in June and July 1982, was normal, with Grade 
I spondylolisthesis at L-5 identified best on a cross table 
lateral view.  A past history of laminectomy in 1971 was 
noted.  The impression was chronic lumbosacral pain, acute 
lumbosacral pain, rule out nerve root irritation.  

Private medical records dated in February 1984 indicate that 
the veteran had fallen about 3 days before and apparently 
landed on both arms and sustained a twisting injury to his 
back.  X-rays did not confirm good healing of his fusion 
site, but there was no change from previous films.  

A letter from a private doctor dated in November 1984 shows 
that the veteran had incomplete fusion.  A private x-ray of 
the lumbosacral spine dated in November 1984 revealed Grade 
I, verging on Grade II, spondylolysis secondary to 
spondylolisthesis.  

A private neurosurgical consultation report dated in November 
1984 indicates that the veteran's chief complaint was low 
back and bilateral extremity pain.  It was noted that the 
history of the veteran's present illness began about 14 years 
before subsequent to an industrial accident.  The veteran 
subsequently had a number of falls that involved his back.  
His past employment was that of a machinist, which required 
bending, twisting, lifting and similar strenuous exertion.  
The veteran stopped work since the time of his 1970 accident.  
The impression was chronic pain.  The veteran had DDD of the 
lumbar spine and spondylolisthesis, with possible 
spondylolysis.   

The veteran was hospitalized at a private facility in March 
1985 for at least a 15-year history of low back and sciatic 
pain; 2 previous lumbar laminectomies had produced transient 
relief.  Because of recrudescence, the veteran was admitted 
for further evaluation and treatment.  An x-ray revealed a 
past lateral fusion between L5 and S1 that did not appear 
solid; a pseudoarthrosis was present.  A grade two 
spondylolisthesis of L5 on S1 was noted.  A lumbar myelogram 
also showed a grade two spondylolisthesis.  It was concluded 
that the veteran had residual unstable spondylolisthesis plus 
bilateral L5 root compression.  The final diagnosis was 
spondylolisthesis.  

The veteran was hospitalized at a private facility in June 
1985 with admitting diagnoses of spondylolisthesis and lumbar 
stenosis.  A preoperative diagnosis was failed fusion at L4-5 
with spondylolisthesis.  A decompressive lumbar laminectomy 
and spinal fusion were accomplished.  

The veteran was involved in an automobile accident in May 
1986, following which he described new problems affecting his 
neck and mid-back area.  A private x-ray of the dorsal spine 
was normal, and a cervical spine x-ray was unremarkable.  An 
x-ray of the lumbar spine again demonstrated a massive 
laminectomy defect at L4, L5, and S1 secondary to fusion of 
the Grade two spondylolisthesis.  The impressions were 
spondylolysis and status post fusion with some motion on the 
right side of his fusion at L5-S1, unchanged from pre-
accident condition.  

A private medical report was accomplished in April 1987 on 
behalf of SSA.  The doctor discussed the veteran's various 
disabilities, including cardiovascular disease and 
gastrointestinal disability.  The doctor stated that the 
veteran had apparently been disabled since 1971, when he had 
an industrial accident and injured his back.  A 1987 
determination from SSA regarding continuing disability 
indicates that the veteran's primary diagnosis was 
spondylolisthesis.  

Private medical records dated in September 1988 show that the 
veteran had been doing fairly well until the preceding week 
when he slipped and fell, landing on his back and buttocks.  
An x-ray of the lumbosacral spine showed status post fusion 
of L5-S1 for a Grade II-III spondylolisthesis at L5-S1.  

A February 1994 letter from JRG, MD, indicates that the 
veteran was seen for cardiovascular problems.  The veteran 
had not worked since 1970 and he stated that was due to a 
back injury.  

Private medical records dated in December 1994 show that the 
veteran had symptoms of spinal stenosis.  The impressions 
were Grade II spondylolisthesis at L5-S1 and moderate-severe 
degenerative changes.  

A letter dated in April 1997 from ARM, MD, indicates that the 
veteran sought a discussion about his spondylolisthesis.  The 
doctor noted that the veteran had an injury to his back in 
1957 and later had surgical intervention in 1972.  The doctor 
admitted that without the benefit of x-rays, most people 
would agree that the etiology of spondylolisthesis was a 
birth defect.  He then stated that the congenital disorder 
was aggravated by a 1957 mule accident or by many jumps that 
the veteran made as a paratrooper, following re-aggravation 
by further injuries.  In a statement later that month, Doctor 
M opined that the veteran probably had a defect that was 
aggravated by being a paratrooper and from being involved in 
a military mule accident.  

A private medical report from a spine institute dated in 
August 1997 shows that the veteran sought treatment for 
lifelong back problems.  The veteran stated that ever since 
he was an adolescent he had suffered from back pain, which 
was initially thought to be due to "growing pains."  He 
reported that his situation and his back pain worsened during 
his military service in the late 1950s, during which time he 
was a paratrooper.  The veteran denied recurrent falls, and 
there was no mention of any industrial accident.  Past 
surgeries were noted.  The impressions included failed back 
syndrome; rule out spinal stenosis; and rule out 
osteoporosis.  

The veteran presented testimony at a hearing at the RO in 
September 1997.  The veteran testified that his initial 
injury occurred in 1957 or 1958 when he was on maneuvers.  
The veteran recalled that he fell, and duffel bags fell on 
him, plus the vehicle.  Hearing transcript (T.) 1-2.  The 
veteran indicated that he was taken to a field hospital after 
his foot swelled.  No back x-rays were taken.  T. 3.  The 
veteran testified about his industrial accident in 1971.  He 
indicated that a doctor told him that had it not been for the 
prior injury, the fall in 1971 would not have damaged his 
back that much.  T. 5-6.  The veteran blamed incidents in 
service to his needing to leave the work force by 1971.  T. 
9.  

The veteran underwent surgery at a private facility in 
November 1997.  The postoperative diagnoses were failed back 
syndrome; L3-4 stenosis; L5-S1 spondylolisthesis; and L5-S1 
pseudoarthrosis.   

A letter dated in December 1997 from DJW, MD, indicates that 
the veteran was his patient at a spine institute, and the 
veteran had been treated for lumbar spinal stenosis, lumbar 
spondylolisthesis and lumbar pseudoarthrosis.  The doctor 
stated that there were numerous documentations of an existing 
spondylolisthesis, which might have been of a congenital 
origin.  The opinion was that there was no doubt that the 
veteran's military experience significantly aggravated his 
spondylolisthesis and subsequently created the spinal 
stenosis.   

Private medical records dated in July 1998 show impressions 
of L1-2 disc bulge and osteophyte indents anterior thecal 
sac; L2-3, L3-4 disc bulge, osteophyte and spondylosis 
produce mild central stenosis; L4-5 status post laminectomy, 
no stenosis; and L5-S1 status post laminectomy and fusion 
with Grade I anterolisthesis, no significant stenosis.  

In July 1998, the veteran submitted copies of medical text 
regarding treatment of spondylolysis and spondylolisthesis.  
One article noted that symptoms related to these disorders 
were relatively uncommon in children.  The text also 
discussed patterns of complaints, including pain.  The text 
otherwise the types and classifications of these disorders.  

The veteran underwent a VA examination in April 2000.  The 
examiner noted that the veteran's claims file was reviewed.  
The veteran stated that his low back problem started in 1957 
when a mule vehicle flipped over and he hurt his back.  He 
recalled that he had some backache at that time, but he did 
not have it treated.  He also stated that he had low back 
pain in 1959 and he was treated in a dispensary.  The 
veteran's history of treatment in 1963 was noted.  The 
examiner indicated that it appeared from the veteran's 
description and from the record, that the major problem in 
his back began in 1971 when he was at work and fell from a 
15-foot ladder.  At the time, the veteran did not have a 
fracture, but he was found after extensive evaluation to have 
a 1st degree "spondylosis" of L5-S1.  

The VA examiner noted the conclusion of Dr. C in the file 
that the veteran's spondylolisthesis was congenital in 
nature.  The VA doctor pointed out that it was not clear how 
Dr. C reached that diagnosis.  The veteran was asked if he 
showed Dr. C any childhood x-rays or if he had brought to him 
any evidence of a childhood back condition.  The veteran 
denied that.  

The VA examiner noted that another doctor, DW, had also 
stated in about December 1997 that the veteran might have had 
congenital spondylolisthesis.  Again, the VA examiner 
questioned the finding and noted that this doctor did not 
make any explanation to how he reached that assessment.  The 
veteran did state that he had some back pain as a child, but 
he never saw a doctor about it or had an x-ray for it.  

The examiner noted other relevant information in the record, 
and physical examination of the veteran was provided.  The 
assessment was Grade II spondylolisthesis of the lumbosacral 
spine, status post multiple laminectomies and fusion 
surgeries.  The veteran also was noted to have spinal 
stenosis.  

The examiner acknowledged that the veteran had multiple back 
injuries, the most notable being in 1971 following a fall 
from a ladder and after which he seemed to have significant 
pathology requiring surgery on the lumbar spine.  In terms of 
back problems during service, the examiner stated that the 
only evidence was an April 1959 treatment which indicated 
mild muscle spasm; however, the veteran's discharge 
examination did not report any problem.  The examiner found 
no x-rays during service or any description of back injury 
during service.  

In terms of the diagnosis of congenital spondylolisthesis, 
the examiner did see that diagnosis mentioned in 2 of the 
private doctor's notes that the veteran had.  The examiner 
reiterated that he was unsure how that diagnosis was reached 
as there was no explanation in the record.  The veteran had 
further denied presenting any old x-rays or prior diagnosis 
of a congenital problem.  

Following a review of the evidence in the claims file, the 
examiner opined that the veteran had back strain in 1959.  
After the fall in 1971, he was diagnosed with 
spondylolisthesis and began having significant low back pain 
at that point, with multiple subsequent surgeries.  The 
examiner concluded that it was speculation to say that the 
spondylolisthesis was as likely as not secondary to the 
injury in 1971 based on the information of record.  

The veteran submitted additional medical evidence dated in 
2000 that shows continuing treatment for back disability.  

III.  Analysis

In the Board's November 1999 decision, the veteran's claim 
was determined to be well grounded.  In determining that the 
veteran's claim is well-grounded, the credibility of evidence 
has been presumed and the probative value of the evidence has 
not been weighed.  However, once the claim is found to be 
well grounded, the presumption that it is credible and 
entitled to full weight no longer applies.  In the 
adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

Additionally, when VA has determined that a claim is well 
grounded, VA then has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  In response to the Board's November 1999 remand, the 
veteran was scheduled for a special examination regarding his 
claim for service connection.  In a September 2000 letter, 
the veteran questioned the adequacy of that examination.  In 
this regard, the Board has reviewed the record and has found 
that the RO attempted to comply with the remand request to 
the extent possible.  That is, the RO followed the remand 
instructions in which the claims folder was to be furnished 
to the VA Medical Center for review by an appropriate 
specialist to provide an examination/opinion.  Both the RO 
and the VA Medical Center undertook action to comply with 
this direction; there are copies in the claims file that 
highlighted the Board's instructions, including providing the 
examiner with the claims file.  There is simply nothing in 
the record that would cast doubt on the VA doctor's 
competency nor is there any indication that the RO or VA 
Medical Center did not fully cooperate in the discharge of 
its duties.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) 
(presumption of regularity attaches to actions of public 
officials).  Therefore, the Board finds that the VA 
examination is sufficient for purposes of adjudicating this 
claim.   

The Board also notes that the veteran testified that a doctor 
told him that had it not been for the prior injury, the fall 
in 1971 would not have damaged his back that much.  T. 5-6.  
However, that assertion, "filtered as it (is) through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Nevertheless, the RO sought to obtain all pertinent 
medical records/opinions, and these will be further discussed 
below.  Based on the foregoing, the VA's duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The threshold question in this case is whether the veteran 
had a back disorder that pre-existed active military duty 
[and was then aggravated beyond the natural progression of 
the disorder during such service].  Throughout the appeal, 
the veteran has asserted that he had a congenital back 
disorder which was aggravated during service by injury to the 
back.  

As cited above, 38 C.F.R. § 3.304(b) provides that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  Id. 

The Board finds that the evidence is not clear and 
unmistakable the veteran had a back disorder that existed 
prior to service.  Initially, the veteran's service entry 
examination was negative for complaints or findings relative 
to the back.  During service, there was again no reference to 
a back disorder pre-existing service.  The absence of entries 
in the service medical records is evidence that goes against 
a finding of a pre-existing back disorder.  

There is medical evidence that does support the proposition 
that the veteran does have a back disorder of congenital 
origin.  The Board notes, however, that the initial 
findings/conclusion for this proposition come for the first 
time in about 1971, many years after service discharge and 
following a previous post-service lifting injury in 1963.  As 
noted by the VA examiner in April 2000, the doctors who made 
the conclusion that there was or "might have been" a back 
disorder since birth had no reference to any childhood x-ray 
or other medical records for the veteran.  In sum, the VA 
examiner stated that the cause of the spondylolisthesis was 
speculative in nature.  

In weighing the opinions of the private doctors in 1971 and 
1997 who tended to link a back disorder to congenital origin 
against the VA examiner's April 2000 opinion which raised a 
question as to the speculative nature of such finding 
regarding spondylolisthesis, the Board places greater weight 
on the VA examiner's opinion.  Given the VA examiner's access 
to the veteran's claims file, the VA examiner had a more 
sound basis on which to consider the etiology of the 
veteran's claimed disability, whereas the private examiners 
had only reference to post-service history and examination 
beginning years after service discharge.  Further, the VA 
examiner made a salient point that the private doctors who 
stated that the veteran had a congenital back disability did 
so years after service, following post-service injury and 
without the benefit of any corroborating childhood records or 
x-ray. 

The standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable.  Vanerson v. West, 
12 Vet. App. 254, 261 (1999).  In the instant case, the 
Board, in considering all of the evidence, does not find that 
clear and unmistakable evidence demonstrates that a back 
disorder existed prior to service.  Based on the evidence 
described above and in the absence of findings or history in 
the service medical records, the Board cannot conclude that a 
back disability pre-existed service.  

In light of the above, the Board must next address the 
question of whether a back disability was incurred in 
service.  38 U.S.C.A. § 1131.  The Board concludes that the 
evidence of record fails to establish that the veteran has a 
back disability that is related to service.  

In this regard, the Board notes that the veteran's testimony 
and contentions are that he has a back disability due to 
service injury, whether through the mule accident or by 
virtue of his duties as a parachutist.  Clearly, the record 
documents that the veteran was involved in an accident in 
which a mule vehicle was involved, and he received the 
parachutist badge during service.  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Consequently, his opinions 
regarding the diagnosis of a back disability that is related 
to service are of no probative value.  See Grottveit v. 
Brown, 
5 Vet. App. 91, 93 (1993).  With regard to the mule-vehicle 
injury, the service medical records do not show that the 
veteran was seen for a back disability - both the 
contemporaneous report and the service discharge examination 
do not document any back findings or complaints.  Similarly, 
there is no reference in the service medical records 
pertinent to back disability associated with parachuting.  

There are medical opinions in support the claim, including an 
April 1997 and December 1997 opinion that link current back 
disability to service in some way.  
Also of record is an April 2000 medical opinion from a VA 
doctor that indicates that the veteran's back disability 
began with a fall after service.  The VA doctor also noted 
that the 1959 mild muscle spasm shown during service was 
resolved before service separation, with the separation 
examination being negative for any abnormalities or continued 
history.  

While the Board may not ignore the opinion of a physician, it 
is certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and 
an opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  

The Board finds the 2000 VA medical opinion to be highly 
probative.  See Owens v. Brown, 7 Vet. App. 429 (1995).  The 
medical opinion was rendered by a professional who was able 
to conduct a longitudinal review of the veteran's lengthy 
medical records.  The VA doctor gave the reasons for the 
conclusions reached, such as the absence of evidence.  
Further, the VA doctor articulated why the other medical 
opinions were questionable, such as the absence of the 
opportunity for a full review of medical evidence.  Thus, the 
Board finds the 2000 VA medical opinion to have great 
probative value.  See Owens, 7 Vet. App. at 433.  

Comparatively speaking, the Board finds the medical opinions 
by the private doctors, first provided many years after 
service, to have limited probative value.  There is no 
indication in their statements that the veteran's records 
were reviewed so as to have a longitudinal perspective prior 
to rendering any conclusions.  Additionally, as pointed out 
by the VA doctor, there is no rationale provided by the 
private doctor to support the conclusory opinions.  Further, 
the Board notes that during the course of treatment, the 
veteran provided various histories regarding the onset of his 
back problems.  For example, the initial post-service 
treatment in May 1963 does not reflect reference to any past 
trauma or back disability, nor did the August 1971 
hospitalization record.  Other treatment records also do not 
reflect any history linked to service:  August 1972, March 
1982, and November 1984.  An "interesting" history was noted 
in October 1971, and April 1997 and August 1997 histories 
also implicate service, though there is some question as to 
the completeness of the histories in the absence of a report 
of past falls and the industrial accident.  In sum, the 
private doctors do not appear to have had a complete record 
on which to base an opinion.  Thus, the Board finds that the 
evidentiary weight and probative value of the private medical 
opinions is minimal and is outweighed by the opinion of the 
2000 VA doctor that did not link a current back disability to 
service.  Owens v. Brown, 7 Vet. App. 429 (1995).    

The Board acknowledges that the veteran has submitted medical 
text material, which discusses definitions, terms, symptoms, 
and treatments related to certain back disorders.  Here, the 
medical text evidence submitted is simply too generic and 
speculative to constitute competent medical evidence.  That 
is, the evidence must "not simply provide speculative 
generic statements not relevant to the veteran's claim".  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the 
evidence, "standing alone", must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Id. (citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence 
must demonstrate connection between service incurrence and 
present injury or condition).  Accordingly, this evidence is 
of low probative value.  
 
When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For 
the foregoing reasons, the Board finds that the preponderance 
of the evidence is against the claim for entitlement to 
service connection for residuals of a back injury.  


ORDER

Service connection for residuals of back injury is denied.  




		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals




 

